

116 HR 7140 IH: Preserving Leadership Against Nuclear Explosives Testing Act
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7140IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Ms. Titus (for herself, Mr. Horsford, Mr. Beyer, Ms. Gabbard, Mr. Gallego, Mr. Heck, Mr. Huffman, Mr. Kennedy, Mr. McGovern, Ms. Lee of California, and Mr. Rush) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo prohibit the use of funds for an explosive nuclear weapons test.1.Short titleThis Act may be cited as the Preserving Leadership Against Nuclear Explosives Testing Act or the PLANET Act. 2.Prohibition on use of funds for nuclear weapons test explosions(a)In generalNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2021, or authorized to be appropriated or otherwise made available for any fiscal year before fiscal year 2021 and available for obligation as of the date of the enactment of this Act, may be obligated or expended to conduct or make preparations for any explosive nuclear weapons test that produces any yield.(b)Rule of constructionSubsection (a) does not limit nuclear stockpile stewardship activities that are consistent with the zero-yield standard and other requirements under law.